Title: To Alexander Hamilton from James Wilkinson, 25 February 1800
From: Wilkinson, James
To: Hamilton, Alexander

Natchez [Mississippi Territory] Feby 25th 1800
Sir,
I arrived at this place on the 22nd. inst. and find our military concerns, as far as my observation has extended, in good order; I am making up a report, in detail, which will be transmitted over land to you, and in the interim I send this letter to New Orleans, to take its chances by sea, in order to apprize you, that the Officers of the 3rd Regiment, on this station, having named Lieut. Boote for their Pay Master, I shall order him to find the necessary security, to negociate the bills transmitted for the late Lieut Lovel, if possible, and proceed to pay up the Troops as far as the sum may suffice.
If my recollection does not deceive me, this arrangement for the payment of the Troops in this Quarter, by the agency of a Regimental Paymaster, will meet your views, and supercedes the necessity of any other appointment or further expence, of which, should my ideas be correct, it may be necessary for you to warn the Paymaster General.
I am not certain whether the bills in favor of the late Lieut. Lovel can be negotiated or not, but the attempt will be made, and the Deputy Pay Master Capt. Vance, at Fort Washington, shall be seasonably advised of the result.
I shall impatiently wait the arrival of Lt. Col: Gaither, & from the assurances of the Secty of the Navy, will expect an armed vessel at the mouth of the Mississippi, for my safe conduct to some Atlantic Port, early in April; to ascend the river with my family, against the vernal flood will be impossible.
I found here your note of the 3rd Decr. which is the last received from you. To your enquiry I reply, that Capt. Pope died on the 12 July past, & I am sorry to add that Lieut. Lovel made his exit on the 24th Octr. following. But I feel no regret in advising you, that Lieut. Campbell of the Artillery has resigned his commission, & will be struck from the rolls, the last day of the present month, because he had long disgraced his profession.
It is to be regretted that we have no information, of the dismission of Capt. Kreemer from the service, who was cashiered in May last, and continues to draw his pay and subsistence from the public.
A Capt of Artillery is much wanted to take charge of the company assigned to this station. Sterret is entitled to a company, but has offered his resignation, and is compelled to go to the seat of Government for the settlement of his public accounts; Capt. Guion will soon go to the same place for the same purpose, he has hitherto been prevented by sickness & by the death of Lieut. Lovel, whose accounts I understand are made up, & will be transmitted by Capt. Guion.
Lieut Boote’s appointment must be considered an act of expediency it is temporary and subject of course to your ratification or revocation.
My last letters were sent by sea and are dated the 12th inst.
With most perfect consideration & respect I am sir   Yr. Obed Ser

Ja Wilkinson
Majr. General Hamilton

